DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heating conductor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “the at least one heating conductor”.  This should be changed in line 5 and any subsequent recitations.
Claim 7 recites “the noble metals including gold, platinum, titanium, and alloy…” in lines 3-4, but does not define whether this requires all nobles, giving as example gold, platinum, titanium, and alloy; or if this requires that at least one metal from the list is a noble metal is used.
Claim 7 recites “an alloy having gold, platinum, titanium, tungsten, aluminum, magnesium, iron” in lines 4-5, but does not define whether this requires alloys comprising at least one metal from the list or all listed metals.
Claim 10 recites the limitation "the heating conductor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “the at least one heating conductor”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over VON ARX et al. (US 2002/0088111).
	Regarding claims 1, 3, 5, 6, 13, and 14, VON ARX teaches embedding metallic conductor track 18 and metal supporting substrate 11 in to a thermoplastic substrate by producing an electric current in the metallic conductor track to thereby conduct heat to fuse a first thermoplastic layer 26 of the substrate with a second thermoplastic layer 28 of the substrate (paras. 64, 67, 72, and 81; fig. 5).  VON ARX does not explicitly describe the metal supporting substrate 11 as being a heat conductor or the polymers 26 and 28 are electrically insulating, it would have been obvious to one of ordinary skill in the art at the time of the invention to use thermally conductive metal as the substrate in order to evenly fuse the thermoplastic and to use electrically insulating thermoplastic as the substrates 26 and 28 so that electricity flowing through the resistance heater would not short or arc through the substrates.
	Regarding claim 2, VON ARX teaches bonding the track and heat conductor between the first and second layers 26 and 28 by electrofusion with conduction (para. 81; fig. 5), where it would have been obvious to one of ordinary skill in the art at the time of the invention to fuse the conductor on to the first layer and then the second layer to create the interface because rearranging method steps has been held per se obvious (MPEP 2144.04) and there would have been a reasonable expectation that the layers would bond in the same manner simultaneously or sequentially (MPEP 2141).
	Regarding claim 4, VON ARX does not require that layers 26 and 28 must comprise the same material, but it would have been obvious to one of ordinary skill in the art at the time of the invention to use different polymers, such as a fluorocarbon and a liquid crystal polymer, which obviously can have different melting points.
	Regarding claim 7, VON ARX teaches an aluminum heat conductor (para. 85).
	Regarding claim 8, VON ARX does not teach the claimed dimensions, but it has been held that changes of dimensions are per se obvious (MPEP 2144.04).
	Regarding claim 9, VON ARX teaches heat the heat conductor has two contacts 15 and 16 protruding from the substrate whereat a voltage is applied to produce the current (fig. 5; para. 64).
	Regarding claim 12, VON ARX teaches utilizing a ribbon conductor (para. 64).

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the method claimed wherein the first plastic has a lower melting point than the second plastic, removing the contact sections of the conductor after fusing the first and second layer, or producing an implantable electrode lead by the method or the lead produced thereby.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VON ARX et al. (US 6,519,835), JACARUSO et al. (US 5,389,184), FALTYS et al. (US 2011/0190849), FALTYS et al. (US 9,162,064), O’PHELAN (US 5,312,442), BORTOLIN et al. (US 2017/0056675), BAEHRE et al. (US 2010/0241229), CLAUDE et al. (US 2012/0188042), MacDONALD (US 2006/0271141), BIHLER et al. (US 2018/0068759), CHENAULT (US 2001/0050278), GRGAC et al. (US 2017/0173860), and LaPEYRE (US 4,781,304).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745